department of the treasury internal_revenue_service washington d c date cc dom fs p si number release date uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject transactions between partner and partnership this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend r s t u v w dollar_figure issues whether a payment by the limited_liability_company to a partner is treated a sec_1 a sale_or_exchange under sec_707 whether the anti-abuse regulations promulgated under sec_701 apply to the transaction conclusion the payment by the limited_liability_company to the partner is treated as a sale_or_exchange under sec_707 allowing the limited_liability_company a cost_basis in the assets considered purchased the anti-abuse regulations promulgated under sec_701 do not apply to the transaction facts r a not-for-profit corporation owns and operates a hospital and clinic r planned to expand and remodel its existing facilities and construct new facilities the cost of such expansion remodeling and construction was estimated to be dollar_figurew over t years in order to carry out the expansion remodeling and construction r and s a corporation agreed to form a limited_liability_company which would be taxed as a partnership wherein r would contribute certain of its assets in exchange for a u percent interest and s would contribute cash in exchange for a v percent interest subsequent to the contributions to capital to adjust the capital accounts so that r would own a u percent interest and s would own a v percent interest the limited_liability_company made an adjusting payment to r the limited_liability_company filed a form_8594 asset acquisition statement under sec_1060 reporting the amount of the payment to r as a disguised sale under sec_707 and claimed a cost_basis in the assets to the extent of the payment law and analysis in general no gain_or_loss is recognized upon the contribution of property to a partnership in exchange for a partnership_interest sec_721 accordingly under the general_rule r and s do not recognize gain upon the contribution of assets and cash to the limited_liability_company in exchange for an interest in the limited_liability_company in general the partnership’s basis in property contributed to the partnership by a partner is the adjusted_basis of the property to the contributing_partner at the time of the contribution sec_723 accordingly under the general_rule the limited_liability company’s basis in the assets contributed by r is r's adjusted_basis in the assets prior to contribution transaction between a partner and the partnership if a partner engages in a transaction with a partnership other than in his capacity as a member of the partnership the transaction is considered as occurring between the partnership and one who is not a partner sec_707 such transactions include the sale of property by the partner to the partnership sec_1 a if a partner transfers property to a partnership there is a related direct or indirect allocation and distribution to such partner and the transfer and distribution when viewed together are properly characterized as a transaction occurring between the partnership and a partner acting other than in his capacity as a member of the partnership such distribution shall be treated as occurring between the partnership and one who is not a partner sec_707 sec_1_707-3 a transfer of property by a partner to a partnership and a transfer of money by the partnership to the partner constitute a sale of property in whole or in part by the partner to the partnership if based on all the facts and circumstances the transfer of money or other consideration would not have been made but for the transfer of property and in cases in which the transfers are not made simultaneously the subsequent transfer is not dependent on the entrepreneurial risks of the partnership operations sec_1_707-3 the weight to be given each of the facts and circumstances will depend on the particular case sec_1_707-3 the following facts and circumstances may tend to prove the existence of a sale that the timing and amount of a subsequent transfer are determinable with reasonable certainty at the time of an earlier transfer that the transferor has a legally enforceable right to the subsequent transfer that the partner's right to receive the transfer of money or other consideration is secured in any manner taking into account the period during which it is secure that any person has made or is legally obligated to make contributions to the partnership in order to permit the partnership to make the transfer of money or other consideration that any person has loaned or has agreed to loan the partnership the money or other consideration required to enable the partnership to make the transfer taking into account whether any such lending obligation is subject_to contingencies related to the results of partnership operations that the partnership has incurred or is obligated to incur debt to acquire the money or other consideration necessary to permit it to make the transfer taking into account the likelihood that the partnership will be able to incur that debt that the partnership holds money or other liquid_assets beyond the reasonable_needs_of_the_business that are expected to be available to make the transfer that partnership_distributions allocations or control of partnership operations is designed to effect an exchange of the burdens and benefits of ownership of property that the transfer of money or other consideration by the partnership to the partner is disproportionately large in relationship to the partner's general and continuing interest in partnership profits and that the partner has no obligation to return or repay the money or other consideration to the partnership or has such an obligation but it is likely to become due at such a distant point in the future that the present_value of that obligation is small in relation to the amount of money or other consideration transferred by the partnership to the partner sec_1_707-3 through x if within a two-year period a partner transfers property to a partnership and the partnership transfers money or other consideration to the partner the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale sec_1_707-3 r transferred the assets to the limited_liability_company and there was a subsequent distribution of cash to r because the transaction occurred within a two-year period the transfer is presumed to be a sale of the property to the partnership no facts were presented which would clearly establish that the transfer did not constitute a sale accordingly r is considered to have sold a portion of the contributed assets to the limited_liability_company in exchange for cash r must realize gain to the extent the amount_realized exceeds the adjusted tax basis sec_1_707-3 ex to the extent permitted by sec_501 the gain is exempt from taxation sec_501 c the limited_liability_company has a cost_basis in the assets which are treated as having been purchased from r pursuant to sec_707 sec_1012 sec_1_707-3 anti-abuse regulations the partnership provisions of subchapter_k are intended to permit taxpayers to conduct joint business activities through a flexible economic arrangement without incurring any entity-level tax sec_1_701-2 to come within the intent of subchapter_k the partnership must be bona_fide and each partnership transaction or series of related transactions must be entered into for a substantial business_purpose the form of each partnership transaction must be respected under substance over form principles in general the tax consequences under subchapter_k to each partner of partnership operations and of transactions between the partner and the partnership must accurately reflect the partners’ economic agreement and clearly reflect the partner’s income sec_1_701-2 through if a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast the transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the intent of subchapter_k in light of the applicable statutory and regulatory provisions and the pertinent facts and circumstances sec_1_701-2 whether a partnership was formed_or_availed_of with a principal purpose to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k is determined based on all of the facts and circumstances including a comparison of the purported business_purpose for a transaction and the claimed tax benefits resulting from the transaction sec_1_701-2 the factors which are considered include the following the present_value of the partners’ aggregate federal tax_liability is substantially less than had the partners owned the partnership’s assets and conducted the partnership’s activities directly the present_value of the partners’ aggregate federal tax_liability is substantially less than would be the case if purportedly separate transactions that are designed to achieve a particular end result are integrated and treated as steps in a single transaction one or more partners who are necessary to achieve the claimed tax results either have a nominal interest in the partnership are substantially protected from any risk of loss from the partnership’s activities or have little or no participation in the profits from the partnership’s activities other than a preferred_return that is in the nature of a payment for_the_use_of capital substantially_all of the partners are related to one another partnership items are allocated in compliance with the literal language of sec_1_704-1 and sec_1_704-2 but with results that are inconsistent with the purpose of sec_704 and those regulations the benefits_and_burdens_of_ownership of property nominally contributed to the partnership are in substantial part retained by the contributing_partner or the benefits_and_burdens_of_ownership of partnership property are in substantial part shifted to the distributee partner before or after the property is actually distributed to the distributee partner sec_1_701-2 through based on the pertinent facts and circumstances the limited_liability_company was formed_or_availed_of in connection with the expansion remodeling and construction of the hospital and clinic the principal purpose of the transaction was not to reduce substantially the present_value of the partners’ aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k accordingly the commissioner cannot rely on the anti-abuse regulations set forth in sec_1_701-2 to recast the transaction for federal tax purposes case development hazards and other considerations please call if you have any further questions by patrick putzi special counsel natural_resources passthroughs special industries branch field service division
